                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 MARK E. DOTTORE, RECEIVER                     )     CASE NO. 1:19-cv-380
                                               )
                Plaintiff,                     )     JUDGE DAN AARON POLSTER
                                               )
 v.                                            )     MAGISTRATE JUDGE
                                               )     THOMAS M. PARKER
 STUDIO ENTERPRISE MANAGER,                    )
 LLC, et al.                                   )
                                               )
                Defendants.                    )


                       MOTION TO REQUEST OPEN PHONE LINE

       Now come the Student Intervenors in Case No. 1:19-cv-145, Emmanuel Dunagan, Jessica

Muscari, Robert J. Infusino and Stephanie Porreca, by and through undersigned counsel, and

request that the Court open a phone line to allow all interested counsel in that case to attend and

listen live to the hearing on Plaintiff Mark E. Dottore’s Motion for a Temporary Restraining Order

and Preliminary Injunction (ECF 2) which is scheduled to take place in this case on February 27,

2019 at 9:30 am (ECF 6).

       As this Court is aware, the Plaintiff in the instant case, Mr. Dottore, is the Receiver in Case

No. 1:19-cv-145. As such, the parties in Case No. 1:19-cv-145, including the movants, have a

potential interest in the outcome of any recovery in the instant case achieved by Mr. Dottore. As

there are numerous counsel representing the parties in Case No. 1:19-cv-145, many situated

throughout the country, the movants request the Court open a phone line to allow counsel to listen
to the scheduled TRO/Preliminary Injunction proceedings so they may have access to any

necessary information to advocate for their clients.

                                                s/Richard S. Gurbst
                                                Richard S. Gurbst (Bar # 0017672)
                                                Eleanor M. Hagan (Bar # 0091852)
                                                SQUIRE PATTON BOGGS (US) LLP
                                                4900 Key Tower
                                                127 Public Square
                                                Cleveland, Ohio 44114
                                                Telephone: +1 216 479 8500
                                                E-mail: richard.gurbst@squirepb.com
                                                        eleanor.hagan@squirepb.com
                                                Alexander S. Elson (admitted pro hac vice in
                                                Case No. 1:19-cv-145)
                                                Eric Rothschild (admitted pro hac vice in Case
                                                No. 1:19-cv-145)
                                                NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                                1015 15th Street NW, Suite 600
                                                Washington, DC 20005
                                                Telephone: +1 202 734 7495
                                                E-mail: alex@nsldn.org
                                                         eric@nsldn.org

                                                Counsel for Student Intervenors,
                                                Emmanuel Dunagan, Jessica Muscari,
                                                Robert J. Infusino and Stephanie Porreca
                                CERTIFICATE OF SERVICE

       It is hereby certified that a copy of the foregoing was served upon all parties of record by

the Court’s electronic filing system this 26th day of February, 2019.



                                                   s/Richard S. Gurbst
                                                   Richard S. Gurbst
                                                   One of the Attorneys for Student Intervenors
